UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JARYNEAH C. WILSON,                                          :
                                              Plaintiff,      :    19 Civ. 3320 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 COMMISSIONER OF SOCIAL SECURITY,                             :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 19, 2020, Magistrate Judge Kevin N. Fox issued a Report and

Recommendation (the “Report”), granting the motion for Judgment on the Pleadings brought by

Defendant Commissioner of Social Security, a copy of which was mailed to Pro Se Plaintiff (Dkt.

No. 16);

        WHEREAS, as stated in Judge Fox’s Report, the deadline for any objections was March

4, 2020 (Dkt. No. 16);

        WHEREAS no objections were timely filed;

        WHEREAS, in reviewing a Magistrate Judge’s Report and Recommendation, a District

Judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed. R. Civ. P. 72(b) Advisory Committee Notes; see De La Paz on

behalf of S.S.D. v. Comm’r of Soc. Sec., No. 17 Civ. 4804, 2018 WL 4179455, at *2 (S.D.N.Y.

Aug. 31, 2018) (applying clear error standard to a report and recommendation on a motion for

judgment on the pleadings brought by the Commissioner of Social Security, where pro se

plaintiff did not file objections).

        WHEREAS the Court finds no clear error on the face of the record. It is hereby
       ORDERED that the Report is ADOPTED in its entirety as the opinion of the Court. For

the reasons stated in the Report, the Commissioner of Social Security’s motion is GRANTED.

       The Clerk of Court is respectfully requested to close the motion at Dkt. No. 14 and close

the case.

       Defendant is directed to mail a copy of this order to Pro Se Plaintiff and file proof of

service by April 13, 2020.

Dated: April 9, 2020
       New York, New York




                                                 2
